Colt, J.
The evidence offered was properly rejected, as immaterial. The rule is, that a guardian can make no contract binding upon the ward, or upon his estate. The guardian has only the control and management of the ward’s estate, with no title to it; a power not coupled with an interest. He may make contracts in his own name, but they only bind himself; and the ward does not become a party to them after the death or discharge of the guardian. Thacher v. Dinsmore, 5 Mass. 299. Hicks v. Chapman, 10 Allen, 463. Simmons v. Almy, 100 Mass. 239.
The plaintiffs bring themselves within no exception to the rule. The contract here relied on, moreover, is one which, inde*367pendently of the rule, would not be binding on the minors, if made by them; for repairs on a dwelling-house are not necessar ries in the technical sense of the word. Tupper v. Cadwell, 12 Met. 559.

Exceptions overruled.